Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 20-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of (claim 19) and a system for (claim 36) performing the following mathematical operations, supposedly by a computer, though not claimed, comprising (a) determining wide-lane, fixed ambiguities and corresponding a time-variant wide-lane bias for a corresponding satellite based on adaptive estimation responsive to tuned dynamic noise within a supplemental wide-lane bias predictive filter for each satellite; (b) determining narrow-lane, fixed ambiguities, a satellite slow clock solution and a time-variant narrow-lane bias for a corresponding satellite based on adaptive estimation on adaptive estimation responsive to tuned dynamic noise within a narrow-lane bias/code-phase bias filter for each satellite; and (c) providing a correction signal comprising the wide-lane ambiguities, the time-variant wide-lane bias and the narrow-lane ambiguities and the time-variant narrow lane bias for each satellite, wherein the correction signal further comprises code bias or code-phase bias for each satellite for one or more epochs. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Bank lnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Analysis
STEP 1 – Statutory Category
Claim 20 (and its dependents) recites a method and claim 36 (and its dependents) receites a system.
STEP 2A, Prong 1 – Recitation of Judical Exception
 Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
As set forth above, the claims recite a judicial exception since the claims set forth a plurality of mathematical  algorithms as defined at least by  (a) determining wide-lane, fixed ambiguities and corresponding a time-variant wide-lane bias for a corresponding satellite based on adaptive estimation responsive to tuned dynamic noise within a supplemental wide-lane bias predictive filter for each satellite; (b) determining narrow-lane, fixed ambiguities, a satellite slow clock solution and a time-variant narrow-lane bias for a corresponding satellite based on adaptive estimation on adaptive estimation responsive to tuned dynamic noise within a narrow-lane bias/code-phase bias filter for each satellite; and (c) providing a correction signal comprising the wide-lane ambiguities, the time-variant wide-lane bias and the narrow-lane ambiguities and the time-variant narrow lane bias for each satellite, wherein the correction signal further comprises code bias or code-phase bias for each satellite for one or more epochs. The Wide-Lane Filtering system (eg. 37/48 and FIGs. 15A/15B) and the Narrow-Lane Bias System (e.g. 39/43) appear, at best, to be representative of processors described as “filters” which perform some form of mathematical operations.  That is, each step/system is accomplished through a series of mathematical operations performed by a computer. The step of “providing” merely combines information gleaned from the mathematical algorithms and thus represents another mathematical algorithm of combining information. 
Since the claims recite an abstract idea, the analysis proceeds to Prong Two to determine whether the claim is “directed to” the judicial exception.
STEP 2A, Prong 2 – Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. However, the claims lack any additional elements as the satellites are merely the source of signals supposedly being used by the method and system, though the claims never even recite such.  The “predictive filter” is simply a computing element/processor performing the mathematical operations. Regarding the apparatus claims, claim language referring to a “wide-lane bias filtering system” and “narrow-lane bias filtering system” are seen only as computing elements/processor performing the mathematical operations.
All of the claim elements are directed to the mathematical manipulation of data by a general purpose computer, and do not result in an improvement in the functioning of the computer or to another technology. Accordingly, these elements do not integrate the judicial exception into a practical application of the exception.
STEP 2B _Inventive Concept
For Step 2B of the analysis, it is determined whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. Claims 19-40 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, there are no additional elements that transform the abstract idea into a patent eligible application of the abstract idea.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Moreover, the dependent claims do no more than to introduce additional judicial exceptions due to the fact that they simply perform additional mathematical operations of calculating test statistics and comparing to thresholds for example.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Initially, the following is noted. 
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).
Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (referring to "the danger" of importing claim limitations from the specification). See also Varco, L.P. v. Pason Sys. USA Corp., 436 F.3d 1368, 1373 (Fed. Cir. 2006) (stating how the Federal Circuit "will not at any time" bring in claim limitations from the specification); Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186-67 (Fed. Cir. 1998) (following that limitations from the specification are not to be read into the claims).
The claims fail to clearly and distinctly define the applicant’s invention since the claims lack any particular inputs such as received signals from a plurality of satellites.  As such, it is unclear how the method and system are even capable of operating or performing the operations set forth in the claims. With such in mind, the metes and bounds of the claims lack any clear and definite meaning as a whole. The applicant appears to be attempting to incorporate limitations from the specification into the claims, which as noted above is improper. Much of the language of the claims is simply a list of desired results using unclear language and do little to clearly and distinctly define the metes and bounds of any inventive subject matter.  Moreover, the conclusory limitation of “providing” fails to clearly set forth what the scope of such language encompasses, and as best understood and in its broadesst reasonable interpretation, it merely represents combining data.  Again, such language fails to clearly set forth the applicant’s subject matter with regard to providing the correction information to GNSS receiver for correcting errors therein. Claim 20 lacks clarity in light of the grammaticallly incorrect langauge: “determining . . . corresponding a time-variant wide-lane bias.” It is unclear what the scope of the claim language “wide-lane bias for a corresponding satellite” encompasses particularly in light of the fact that there are no signals associated with any satellites set forth in the claims. The language “based on adaptive estimation responsive to a tuned dynamic noise as a current setting for the respective current epoch” is indefinite and lacks any meaning. It is unclear what the scope of “tuned dynamic noise” encompasses. There is no timing defined in the claim and as such “the current epoch” lacks any reference to any epochs. As the claim lacks any definition of “settings” it is not evident what such language is intended to suggest.  The language “within a supplemental wide-lane bias predictive filter” would appear to suggest that there is another, undefined predictive filter in light of the languge “supplemental” yet the claims are devoid any such description of such. The scope of “a satellite slow clock solution” lacks any definite limits within the boundaries of the claims. The language “based onadaptive estimation on adaptive estimation” is grammatically incorrect.  The language “responsive to another tuned dynamic noise” is indefinite for failing to clearly and distinctly define the scope of the language.  The terminology “a narrow-lane bias/code-phase bias filter” is undefined in the claims. The language “comprising the wide-lane ambiguities” and “the narrow-lane ambiguities” lack a proper antecedent basis.  Finally, the correction signal comprises “code-bias or code-phase bias” without setting forth where tis information comes from.  Since Claim 36 is substantially a copy of the method claim 20, the same issues are present therein.  
Due to the extent of issues with the clarity of the claims, the following issues merely exemplify some of them. 
Claim 21 is indefinite since it uses undefined information that is not specified in any manner in the claims, e.g. “wide-lane bias residuals” but fails to provide any manner in which these have been derived/obtained or what the scope of such encompasses. Moreover, the claim is indefinite due to the lack of a proper antecedent basis for “the specified threshold of the dynamic noise.”  The “specified thresholds” are undefined; if they are “specified,” then there should be an operation that defines/specifies such.  However, as provided, the thresholds lack any clarity as to what the metes and bounds of such encompass
Claim 23 has issues siilar to claim 21 regarding “residuals” and “specified thresholds.” 
Claim 25 lacks a proper antecedent basis for “the clock and orbit estimation module within the data processing center.” The language “a pair of wide-lane zero difference filter” is grammatically incorrect. The language “providing . . .wide-lane residuals” is indefinite since it is unclear where the residuals have come from.  Similarly, the language “providing . . . tuned dynamic noise based on the provided wide-lane residuals” lacks clarity. Thus providing data/information that is not clearly defined lacks clarity.
Claim 26 lacks a proper antecedent basis for “the clock and orbit estimation module within the data processing center.” Similar to claim 25, the “providing . . . refraction-corrected code residuals” and “providing . . . the tuned dynamic noisebased on the provided refraction-corrected code residual” lack clairty.
It is the applicant’s responsibility to draft a clear and concise set of claims defining the metes and bounds of the applicant’s invention.  The instant set of claims are replete with terminology and expressions which are not clearly and distinctly set forth in the claims and/or lack proper antecedent basis.  It appears that the applicant has attempted to utilize a previous version of the claims and add and delete portions in an haphazard manner. While the Office has noted numerous instances of these issues above, the claims consistently show that they lack a clear definition of the applicant’s invention. The issues are too numereous to address individually.  The applicant should review all of the outstanding claims in response hereto. All of the claims should be reviewed for issues related to clarity and scope as the errors/issues are not constrained to those listed above. Moreover, due to the lack of understanding of the scope of the claims, it is not possible to formulate either a search nor examine the claims on the basis of prior art.  
The prior art has been considered as they relate to the documents from which they came (parent applications).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646